DETAILED ACTION
The following is an initial Office Action upon examination of the above-identified application on the merits.  Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 1, 6, 7, 10, 11 and 17-19 are objected to because of the following informalities:  
Claim 1 (lines 2 and 3), claim 7 (lines 4-7), claim 10 (line 1) , claim 11 (line 2), claim 17 (line 1) and claim 19 (lines 5 and 7-9) recite the abbreviation “HVAC”. There is no reference to the definition of the abbreviation in the claim.  All abbreviations should be spelled out in the claim to avoid any question of ambiguity.  Suggested claim language: “heating, ventilation, and air conditioning (HVAC)” in claim 1, line 2 and claim 11, line 2 and has been interpreted as such for the purpose of examination.

Claim 1 includes the grammatical error “includes at least one of an economizer and a compressor” in lines 3-4.  Suggested claim language: “includes at least one of an economizer or a compressor” and has been interpreted as such for the purpose of examination.  
Claim 6 includes the grammatical error “at least one of a fan fault, a temperature-based fault, and an energy consumption fault” in lines 2-3.  Suggested claim language: “at least one of a fan fault, a temperature-based fault, or an energy consumption fault” and has been interpreted as such for the purpose of examination.  

Claim 18 includes the grammatical error “at least one of a fan fault, a temperature-based fault, and an energy consumption fault” in lines 2-3.  Suggested claim language: “at least one of a fan fault, a temperature-based fault, or an energy consumption fault” and has been interpreted as such for the purpose of examination.  

Appropriate correction is required.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)

The disclosure of the prior-filed application, Application No. 16/687,154, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
 
The disclosure of Application No. 16/687,154 fails to provide support for the following limitations in claims 1 and 11:

Claim 1:
a controller configured to … (iii) determine whether the indoor space is less than fully occupied based on the at least one signal, and (iv) control the variable frequency drive to reduce a speed of the fan motor in response to determining that the indoor space is less than fully occupied.  (lines 6-8)

Claim 11:
	determining, with the controller, whether indoor space is less than fully occupied based on the at least one signal; and controlling, with the controller, a variable frequency drive that drives a fan motor of the HVAC system to ventilate the indoor space by reducing a speed of the fan motor in response to determining that the indoor space is less than fully occupied.  (lines 5-9)

The Examiner notes the Specification of Application No. 16/687,154 (U.S. Patent No. U.S. Patent Publication No. 2020/0080738 A1) recites: 

The method of retrofit may further include demand control ventilation (DCV), in which an occupancy sensor (e.g., a Carbon Dioxide CO.sub.2 sensor) is added to measure occupancy levels of the building space controlled by the HVAC system. CO.sub.2 sensing is currently the most common measurement for determining occupancy levels within a space. The CO.sub.2 sensor sends its sensed occupancy level to the controller. The controller modulates the speed of the fan motor (and ergo the fan) and the outside air damper position to match the needs of the space. The outside air damper is controlled by and operably connected to the enhanced programmable controller.  (pg. 3, par. [0022])

Acceptable ventilation may be determined by an occupancy sensing device. Occupancy can be determined by any device that can accurately measure how many people are in a space; there are several methods of determining occupancy such as turn-styles or key card access systems. The device is capable of accepting many different occupancy inputs, such as sensing carbon dioxide levels, turn-styles, or key card access systems. But the preferred method is the use of a CO.sub.2 sensor, such as an Airtest EE80-2CS. Humans produce CO.sub.2 as a byproduct of breathing. The ambient CO.sub.2 is typically 450 PPM. Ventilation codes based on industry guidelines such as ASHRAE 2004 62.1 allows the use of CO.sub.2 sensors to determine space occupancy for ventilation purposes. The ventilation fan speed may be set to keep the CO.sub.2 level in the space between a code-permissible 650-750 PPM while the outside air damper is at minimum position. The ventilation rate may need to be increased above this level in order to maintain occupant indoor air quality by providing enough fresh outside air to overcome issues like excessive odors and stale air.  (pg. 5, par. [0063])

Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: 

The disclosure of Application No. 16/687,154 (U.S. Patent Publication No. 2020/0080738 A1) fails to provide support for the following limitations in claims 1 and 11:

Claim 1:
a controller configured to … (iii) determine whether the indoor space is less than fully occupied based on the at least one signal, and (iv) control the variable frequency drive to reduce a speed of the fan motor in response to determining that the indoor space is less than fully occupied.  (lines 6-8)

Claim 11:
	determining, with the controller, whether indoor space is less than fully occupied based on the at least one signal; and controlling, with the controller, a variable frequency drive that drives a fan motor of the HVAC system to ventilate the indoor space by reducing a speed of the fan motor in response to determining that the indoor space is less than fully occupied.  (lines 5-9)

The Examiner notes the Specification of Application No. 16/687,154 (U.S. Patent Publication No. 2020/0080738 A1) recites: 

The method of retrofit may further include demand control ventilation (DCV), in which an occupancy sensor (e.g., a Carbon Dioxide CO.sub.2 sensor) is added to measure occupancy levels of the building space controlled by the HVAC system. CO.sub.2 sensing is currently the most common measurement for determining occupancy levels within a space. The CO.sub.2 sensor sends its sensed occupancy level to the controller. The controller modulates the speed of the fan motor (and ergo the fan) and the outside air damper position to match the needs of the space. The outside air damper is controlled by and operably connected to the enhanced programmable controller.  (pg. 3, par. [0022])

Acceptable ventilation may be determined by an occupancy sensing device. Occupancy can be determined by any device that can accurately measure how many people are in a space; there are several methods of determining occupancy such as turn-styles or key card access systems. The device is capable of accepting many different occupancy inputs, such as sensing carbon dioxide levels, turn-styles, or key card access systems. But the preferred method is the use of a CO.sub.2 sensor, such as an Airtest EE80-2CS. Humans produce CO.sub.2 as a byproduct of breathing. The ambient CO.sub.2 is typically 450 PPM. Ventilation codes based on industry guidelines such as ASHRAE 2004 62.1 allows the use of CO.sub.2 sensors to determine space occupancy for ventilation purposes. The ventilation fan speed may be set to keep the CO.sub.2 level in the space between a code-permissible 650-750 PPM while the outside air damper is at minimum position. The ventilation rate may need to be increased above this level in order to maintain occupant indoor air quality by providing enough fresh outside air to overcome issues like excessive odors and stale air.  (pg. 5, par. [0063])

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The Examiner notes the Specification of Application No. 17/834,291 (U.S. Patent Publication No. 2022/0299225 A1) recites: 

The method of retrofit may further include demand control ventilation (DCV), in which an occupancy sensor (e.g., a Carbon Dioxide CO.sub.2 sensor) is added to measure occupancy levels of the building space controlled by the HVAC system. CO.sub.2 sensing is currently the most common measurement for determining occupancy levels within a space. The CO.sub.2 sensor sends its sensed occupancy level to the controller. The controller modulates the speed of the fan motor (and ergo the fan) and the outside air damper position to match the needs of the space. The outside air damper is controlled by and operably connected to the enhanced programmable controller.  (pg. 3, par. [0022])

Acceptable ventilation may be determined by an occupancy sensing device. Occupancy can be determined by any device that can accurately measure how many people are in a space; there are several methods of determining occupancy such as turn-styles or key card access systems. The device is capable of accepting many different occupancy inputs, such as sensing carbon dioxide levels, turn-styles, or key card access systems. But the preferred method is the use of a CO.sub.2 sensor, such as an Airtest EE80-2CS. Humans produce CO.sub.2 as a byproduct of breathing. The ambient CO.sub.2 is typically 450 PPM. Ventilation codes based on industry guidelines such as ASHRAE 2004 62.1 allows the use of CO.sub.2 sensors to determine space occupancy for ventilation purposes. The ventilation fan speed may be set to keep the CO.sub.2 level in the space between a code-permissible 650-750 PPM while the outside air damper is at minimum position. The ventilation rate may need to be increased above this level in order to maintain occupant indoor air quality by providing enough fresh outside air to overcome issues like excessive odors and stale air.  (pg. 5, par. [0062])

The disclosure fails to provide support for the following limitations in claims 1 and 11:

Claim 1:
a controller configured to … (iii) determine whether the indoor space is less than fully occupied based on the at least one signal, and (iv) control the variable frequency drive to reduce a speed of the fan motor in response to determining that the indoor space is less than fully occupied.  (lines 6-8)

Claim 11:
	determining, with the controller, whether indoor space is less than fully occupied based on the at least one signal; and controlling, with the controller, a variable frequency drive that drives a fan motor of the HVAC system to ventilate the indoor space by reducing a speed of the fan motor in response to determining that the indoor space is less than fully occupied.  (lines 5-9)

In summary, the Examiner has not found support for the preceding limitations in the specification of U.S. Patent Publication No. 2022/0299225 A1 (instant application filed on 7 June 2022).  Hence, the only support for the preceding limitations are found in the claims as filed on 7 June 2022; i.e. there is no support for the preceding claim limitations in the disclosure as filed on 7 June 2022.

Claims 2-10, dependent from claim 1, stand rejected under 35 U.S.C. 112, first paragraph for the same rationale as set forth in claim 1.

Claims 12-20, dependent from claim 11, stand rejected under 35 U.S.C. 112, first paragraph for the same rationale as set forth in claim 11.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 9-13, 16 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication No. 2007/0037507 A1 (hereinafter Liu) in view of U.S. Patent Publication No. 2008/0076346 A1 (hereinafter Ahmed) in further view of U.S. Patent No. 6,508,303 B1 (hereinafter Naderer) and U.S. Patent Publication No. 2001/0010265 A1 (hereinafter Rayburn).

As per claim 1, Liu substantially teaches the Applicant’s claimed invention.  Liu teaches the limitations of a system comprising: 
a variable frequency drive configured to drive a fan (Fig. 1, element 105 and Fig. 2, element 224) of a system (Fig. 1, element 100 and Fig. 2, element 200; i.e. an air handling system) to ventilate an indoor space (pgs. 1-2, par. [0018], [0019] and [0022]; i.e. the VSD decreases or increases speed of a fan, which consequently reduces or increases an amount of airflow), the system (Fig. 1, element 100 and Fig. 2, element 200) having a cooling assembly (pg. 2, par. [0025], pg. 3, par. [0027] and Fig. 2, element 227; i.e. a heating and cooling section); and 
a controller (Fig. 1, element 130 and Fig. 2, element 287; i.e. a controller is a programmable logic controller (PLC)) configured to (i) communicate with the variable frequency drive (pg. 2, par. [0022]; i.e. “… the controller 130 is linked to the VSD via hardwired or wireless connections.”), and (iv) control the variable frequency drive to reduce a speed of the fan (pgs. 1-2, par. [0019] and pg. 3, par. [0031]; i.e. par. [0019] - the VSD decreases or increases speed of a fan, which consequently reduces or increases an amount of airflow; and par. [0031] – “… controller 287 also transmits a control signal to the VSD 275, which, in turn, transmits a control signal to the fan 224.”).
	Not explicitly taught are a variable frequency drive configured to drive a fan motor of an HVAC system, the HVAC system having a cooling assembly that includes at least one of an economizer and a compressor; and 
a controller configured to (ii) receive at least one signal from an occupancy sensing device, (iii) determine whether the indoor space is less than fully occupied based on the at least one signal, and (iv) control the variable frequency drive to reduce a speed of the fan motor in response to determining that the indoor space is less than fully occupied.

However Ahmed, in an analogous art of heating and cooling systems (pgs. 1-2, par. [0018]), teaches the missing limitations of an HVAC system (pgs. 1-2, par. [0018] and [0022], pgs. 3-4, par. [0043] and Fig. 1, element 100) having a cooling assembly (Fig. 1, element 134; i.e. a cooling coil of an air handler (Fig. 1, element 108) of the HVAC system); and 
a controller (Fig. 1, element 151; i.e. a control device) configured to (ii) receive at least one signal from an occupancy sensing device (pg. 3, par. [0032], pg. 4, par. [0048], [0050] and [0051], pg. 5, par. [0053] and [0055] and Fig. 2, elements 2021-202n; i.e. par. [0048] - “… the sensors 2021, 2022, 2023, as well as sensors 2024, and 202n from other spaces of the building not shown in FIG. 1, are all operably coupled to provide occupancy-related measurement information to a processing circuit 204 via a communication network 206. … the processing circuity 204 may be the controller 151 for the ventilation fan device, or a combination of a control network station and the controller 151 for the ventilation fan device …” and par. [0055] - “… the processing circuit receives the occupancy-related information from the sensors and generates control signals based thereon.”), (iii) determine whether the indoor space is less than fully occupied based on the at least one signal (pg. 5, par. [0056] and [0057]; i.e. par. [0056] – “In step 304, the processing circuit 204 generates a first value corresponding to building occupancy based on the CO2 measurement sensors.” and par. [0057] – “…  if the occupancy of the building decreases, then the CO2 level decreases, resulting in a lower first value. When the first value decreases by at least a threshold amount, the processing circuit 306 causes the ventilation fan device 150 to decrease the flow of fresh air.”), and (iv) control the variable frequency drive to reduce a speed of the fan (Fig. 1, element 150; i.e. a ventilation fan device) in response to determining that the indoor space is less than fully occupied (pg. 3, par. [0032]-[0034] and pg. 5, par. [0057]; i.e. the ventilation fan device is controlled to decrease the flow of fresh air under lower occupancy levels, when the occupancy level is obtained based on an actual measurement of a sensor) for the purpose of supplying fresh air to an area (pg. 3, par. [0032]-[0034]).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Liu to include the addition of the limitations of an HVAC system having a cooling assembly; and a controller configured to (ii) receive at least one signal from an occupancy sensing device, (iii) determine whether the indoor space is less than fully occupied based on the at least one signal, and (iv) control the variable frequency drive to reduce a speed of the fan in response to determining that the indoor space is less than fully occupied to efficiently supply an amount of fresh air to an area (Ahmed: pg. 1, par. [0005] and pg. 3, par. [0034]).
Liu in view of Ahmed does not expressly teach a variable frequency drive configured to drive a fan motor of an HVAC system, the HVAC system having a cooling assembly that includes at least one of an economizer and a compressor.

However Naderer, in an analogous art of comfort systems (abstract), teaches the missing limitation of a variable frequency drive configured to drive a fan motor (i.e. a fan unit (Fig. 1, element 20) including a fan motor) of a system (col. 6, lines 4-22 and Fig. 1, element 10; i.e. an air supply control device and “… a variable frequency drive device can be employed for use with each of the fans motors to achieve variable speed capability …”) for the purpose of achieving variable speed capability for a fan (col. 6, lines 17-22),  

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Liu in view of Ahmed to include the addition of the limitation of a variable frequency drive configured to drive a fan motor of a system to provide improved operational efficiency and optimized conditioning capability (Naderer: col. 2, lines 55-61).  

Liu in view of Ahmed in further view of Naderer does not expressly teach the HVAC system having a cooling assembly that includes at least one of an economizer and a compressor.

However Rayburn, in an analogous art of heating, ventilating and air conditioning systems (pg. 1, par. [0001]), teaches the missing limitation of an HVAC system (Fig. 1, element 22; i.e. a conditioning unit is a heating, ventilating, and air conditioning (HVAC) system) having a cooling assembly (i.e. multi-stage cooling units) that includes a compressor (pg. 2, par. [0025]; i.e. the multi-stage cooling units including a plurality of staged compressors) for the purpose of conditioning air in one or more zone(s) (pg. 2, par. [0024]).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Liu in view of Ahmed in further view of Naderer to include the addition of the limitation of an HVAC system having a cooling assembly that includes a compressor to advantageously maintain a zone within a comfortable range (Rayburn: pg. 1, par. [0011]).  

As per claim 2, Liu does not expressly teach the occupancy sensing device is a carbon dioxide sensor.

However Ahmed, in an analogous art of heating and cooling systems (pgs. 1-2, par. [0018]), teaches the missing limitation of the occupancy sensing device is a carbon dioxide sensor (pg. 4, par. [0050] and [0051], pg. 5, par. [0053] and Fig. 2, elements 2021-202n; i.e. CO2 sensors) for the purpose of supplying fresh air to an area (pg. 3, par. [0032]-[0034]).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Liu to include the addition of the limitation of the occupancy sensing device is a carbon dioxide sensor to efficiently supply an amount of fresh air to an area (Ahmed: pg. 1, par. [0005] and pg. 3, par. [0034]).
As per claim 3, Liu does not expressly teach the occupancy sensing device is a key card access system.

However Ahmed, in an analogous art of heating and cooling systems (pgs. 1-2, par. [0018]), teaches the missing limitation of the occupancy sensing device is a key card access system (pg. 4, par. [0048] and pg. 5, par. [0054]; i.e. identification cards or badges provided with a RFID device) for the purpose of supplying fresh air to an area (pg. 3, par. [0032]-[0034]).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Liu to include the addition of the limitation of the occupancy sensing device is a key card access system to efficiently supply an amount of fresh air to an area (Ahmed: pg. 1, par. [0005] and pg. 3, par. [0034]).

As per claim 9, Liu in view of Ahmed in further view of Naderer does not expressly teach the controller is further configured to communicate with a thermostatic device and control the cooling assembly based on communication with the thermostatic device.

However Rayburn, in an analogous art of heating, ventilating and air conditioning systems (pg. 1, par. [0001]), teaches the missing limitations of a controller (pg. 3, par. [0033] and Fig. 2, element 60; i.e. a computer that is a separate unit that is part of the HVAC system) is further configured to communicate with a thermostatic device (pg. 3, par. [0034] and [0035] and Fig. 1, element 30; i.e. the computer is connected to a thermostat) and control the cooling assembly (i.e. the multi-stage cooling units) based on communication with the thermostatic device (pg. 2, par. [0025], pg. 3, par. [0034] and [0035] and pg. 4, par. [0041]; i.e. par. [0034] – “The computer or the central control, is connected to the … thermostat 30.” and par. [0035] – “The central control, in response to the condition called for by the thermostat, regulates the temperature of the air in the enclosure.”) for the purpose of conditioning air in one or more zone(s) (pg. 2, par. [0024]).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Liu in view of Ahmed in further view of Naderer to include the addition of the limitations of a controller is further configured to communicate with a thermostatic device and control the cooling assembly based on communication with the thermostatic device to advantageously maintain a zone within a comfortable range (Rayburn: pg. 1, par. [0011]).  

As per claim 10, Liu in view of Ahmed in further view of Naderer does not expressly teach the HVAC system further includes a heating assembly and the controller is further configured to communicate with a thermostatic device and control the heating assembly to heat the indoor space based on communication with the thermostatic device.

However Rayburn, in an analogous art of heating, ventilating and air conditioning systems (pg. 1, par. [0001]), teaches the missing limitations of the HVAC system (pg. 2, par. [0025] and Fig. 1, element 22) further includes a heating assembly (pg. 5, par. [0050] and Fig. 1, element 46; i.e. a heating stage) and a controller (pg. 3, par. [0033] and Fig. 2, element 60; i.e. a computer that is a separate unit that is part of the HVAC system) is further configured to communicate with a thermostatic device (pg. 3, par. [0034] and [0035] and Fig. 1, element 30; i.e. the computer is connected to a thermostat) and control the heating assembly to heat an indoor space based on communication with the thermostatic device (pg. 3, par. [0034] and [0035] and pg. 5, par. [0050]; i.e. par. [0034] – “The computer or the central control, is connected to the … thermostat 30.” and par. [0035] – “The central control, in response to the condition called for by the thermostat, regulates the temperature of the air in the enclosure.”) for the purpose of conditioning air in one or more zone(s) (pg. 2, par. [0024]).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Liu in view of Ahmed in further view of Naderer to include the addition of the limitations of the HVAC system further includes a heating assembly and a controller is further configured to communicate with a thermostatic device and control the heating assembly to heat an indoor space based on communication with the thermostatic device to advantageously maintain a zone within a comfortable range (Rayburn: pg. 1, par. [0011]).  

As per claim 11, Liu substantially teaches the Applicant’s claimed invention.  Liu teaches the limitations of a method comprising: 
the system (Fig. 1, element 100 and Fig. 2, element 200; i.e. an air handling system) having a cooling assembly (pg. 2, par. [0025], pg. 3, par. [0027] and Fig. 2, element 227; i.e. a heating and cooling section); and 
controlling, with the controller (Fig. 1, element 130 and Fig. 2, element 287; i.e. a controller is a programmable logic controller (PLC)), a variable frequency drive (Fig. 1, element 110; i.e. a variable speed drive (VSD)) that drives a fan (Fig. 1, element 105 and Fig. 2, element 224) of the system (Fig. 1, element 100 and Fig. 2, element 200) to ventilate the indoor space (pgs. 1-2, par. [0018], [0019] and [0022]; i.e. the VSD decreases or increases speed of a fan, which consequently reduces or increases an amount of airflow) by reducing a speed of the fan (pgs. 1-2, par. [0019] and pg. 3, par. [0031]; i.e. par. [0019] - the VSD decreases or increases speed of a fan, which consequently reduces or increases an amount of airflow; and par. [0031] – “… controller 287 also transmits a control signal to the VSD 275, which, in turn, transmits a control signal to the fan 224.”).

Not explicitly taught is receiving, with a controller of an HVAC system for an
indoor space, at least one signal from an occupancy sensing device, the HVAC system having a cooling assembly that includes at least one of an economizer or a compressor; 
determining, with the controller, whether indoor space is less than fully occupied based on the at least one signal; and 
controlling, with the controller, a variable frequency drive that drives a fan motor of the HVAC system to ventilate the indoor space by reducing a speed of the fan motor in response to determining that the indoor space is less than fully occupied.

However Ahmed, in an analogous art of heating and cooling systems (pgs. 1-2, par. [0018]), teaches the missing limitations of receiving, with a controller (Fig. 1, element 151; i.e. a control device) of an HVAC system (pgs. 1-2, par. [0018] and [0022], pgs. 3-4, par. [0043] and Fig. 1, element 100) for an indoor space, at least one signal from an occupancy sensing device (pg. 3, par. [0032], pg. 4, par. [0048], [0050] and [0051], pg. 5, par. [0053] and [0055] and Fig. 2, elements 2021-202n; i.e. par. [0048] - “… the sensors 2021, 2022, 2023, as well as sensors 2024, and 202n from other spaces of the building not shown in FIG. 1, are all operably coupled to provide occupancy-related measurement information to a processing circuit 204 via a communication network 206. … the processing circuity 204 may be the controller 151 for the ventilation fan device, or a combination of a control network station and the controller 151 for the ventilation fan device …” and par. [0055] - “… the processing circuit receives the occupancy-related information from the sensors and generates control signals based thereon.”), the HVAC system (pgs. 1-2, par. [0018] and [0022], pgs. 3-4, par. [0043] and Fig. 1, element 100) having a cooling assembly (Fig. 1, element 134; i.e. a cooling coil of an air handler (Fig. 1, element 108) of the HVAC system);
determining, with the controller (Fig. 1, element 151; i.e. the control device), whether indoor space is less than fully occupied based on the at least one signal (pg. 5, par. [0056] and [0057]; i.e. par. [0056] – “In step 304, the processing circuit 204 generates a first value corresponding to building occupancy based on the CO2 measurement sensors.” and par. [0057] – “…  if the occupancy of the building decreases, then the CO2 level decreases, resulting in a lower first value. When the first value decreases by at least a threshold amount, the processing circuit 306 causes the ventilation fan device 150 to decrease the flow of fresh air.”); and 
controlling, with the controller (Fig. 1, element 151; i.e. the control device), a variable frequency drive that drives a fan (Fig. 1, element 150; i.e. a ventilation fan device) of the HVAC system to ventilate the indoor space by reducing a speed of the fan in response to determining that the indoor space is less than fully occupied (pg. 3, par. [0032]-[0034] and pg. 5, par. [0057]; i.e. the ventilation fan device is controlled to decrease the flow of fresh air under lower occupancy levels, when the occupancy level is obtained based on an actual measurement of a sensor) for the purpose of supplying fresh air to an area (pg. 3, par. [0032]-[0034]).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Liu to include the addition of the limitations of receiving, with a controller of an HVAC system for an indoor space, at least one signal from an occupancy sensing device, the HVAC system having a cooling assembly; determining, with the controller, whether indoor space is less than fully occupied based on the at least one signal; and controlling, with the controller, a variable frequency drive that drives a fan of the HVAC system to ventilate the indoor space by reducing a speed of the fan in response to determining that the indoor space is less than fully occupied to efficiently supply an amount of fresh air to an area (Ahmed: pg. 1, par. [0005] and pg. 3, par. [0034]).

Liu in view of Ahmed does not expressly teach the HVAC system having a cooling assembly that includes at least one of an economizer or a compressor; and 
controlling, with the controller, a variable frequency drive that drives a fan motor of the HVAC system.
However Naderer, in an analogous art of comfort systems (abstract), teaches the missing limitation of controlling, with the controller (col. 8, lines 19-25 and Fig. 1, element 80; i.e. “The PLC 80 is programmed to actuate machinery …”), a variable frequency drive (i.e. a variable frequency drive device employed for use with each of the fan motors) that drives a fan motor (i.e. a fan unit (Fig. 1, element 20) including a fan motor) of a system (col. 6, lines 4-22 and Fig. 1, element 10; i.e. an air supply control device and  “… a variable frequency drive device can be employed for use with each of the fans motors to achieve variable speed capability …”) for the purpose of achieving variable speed capability for a fan (col. 6, lines 17-22).  

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Liu in view of Ahmed to include the addition of the limitation of controlling, with the controller, a variable frequency drive that drives a fan motor of a system to provide improved operational efficiency and optimized conditioning capability (Naderer: col. 2, lines 55-61).  

Liu in view of Ahmed in further view of Naderer does not expressly teach the HVAC system having a cooling assembly that includes at least one of an economizer or a compressor.

However Rayburn, in an analogous art of heating, ventilating and air conditioning systems (pg. 1, par. [0001]), teaches the missing limitation of an HVAC system (Fig. 1, element 22; i.e. a conditioning unit is a heating, ventilating, and air conditioning (HVAC) system) having a cooling assembly (i.e. multi-stage cooling units) that includes a compressor (pg. 2, par. [0025]; i.e. the multi-stage cooling units including a plurality of staged compressors) for the purpose of conditioning air in one or more zone(s) (pg. 2, par. [0024]).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Liu in view of Ahmed in further view of Naderer to include the addition of the limitation of a HVAC system having a cooling assembly that includes a compressor to advantageously maintain a zone within a comfortable range (Rayburn: pg. 1, par. [0011]).  

As per claim 12, Liu does not expressly teach the occupancy sensing device is a carbon dioxide sensor.

However Ahmed, in an analogous art of heating and cooling systems (pgs. 1-2, par. [0018]), teaches the missing limitation of the occupancy sensing device is a carbon dioxide sensor (pg. 4, par. [0050] and [0051], pg. 5, par. [0053] and Fig. 2, elements 2021-202n; i.e. CO2 sensors) for the purpose of supplying fresh air to an area (pg. 3, par. [0032]-[0034]).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Liu to include the addition of the limitation of the occupancy sensing device is a carbon dioxide sensor to efficiently supply an amount of fresh air to an area (Ahmed: pg. 1, par. [0005] and pg. 3, par. [0034]).

As per claim 13, Liu does not expressly teach the occupancy sensing device is a key card access system.

However Ahmed, in an analogous art of heating and cooling systems (pgs. 1-2, par. [0018]), teaches the missing limitation of the occupancy sensing device is a key card access system (pg. 4, par. [0048] and pg. 5, par. [0054]; i.e. identification cards or badges provided with a RFID device) for the purpose of supplying fresh air to an area (pg. 3, par. [0032]-[0034]).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Liu to include the addition of the limitation of the occupancy sensing device is a key card access system to efficiently supply an amount of fresh air to an area (Ahmed: pg. 1, par. [0005] and pg. 3, par. [0034]).

As per claim 16, Liu in view of Ahmed in further view of Naderer does not expressly teach communicating, with the controller, with a thermostatic device; and 
controlling, with the controller, the cooling assembly based on communication with the thermostatic device.

However Rayburn, in an analogous art of heating, ventilating and air conditioning systems (pg. 1, par. [0001]), teaches the missing limitations of communicating, with a controller (pg. 3, par. [0033] and Fig. 2, element 60; i.e. a computer that is a separate unit that is part of the HVAC system), with a thermostatic device (pg. 3, par. [0034] and [0035] and Fig. 1, element 30; i.e. the computer is connected to a thermostat); and 
controlling, with the controller (pg. 3, par. [0033] and Fig. 2, element 60; i.e. the computer that is a separate unit that is part of the HVAC system), the cooling assembly (i.e. the multi-stage cooling units) based on communication with the thermostatic device pg. 2, par. [0025], pg. 3, par. [0034] and [0035] and pg. 4, par. [0041]; i.e. par. [0034] – “The computer or the central control, is connected to the … thermostat 30.” and par. [0035] – “The central control, in response to the condition called for by the thermostat, regulates the temperature of the air in the enclosure.”) for the purpose of conditioning air in one or more zone(s) (pg. 2, par. [0024])

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Liu in view of Ahmed in further view of Naderer to include the addition of the limitations of a controller is further configured to communicate with a thermostatic device and control the cooling assembly based on communication with the thermostatic device to advantageously maintain a zone within a comfortable range (Rayburn: pg. 1, par. [0011]).  

As per claim 17, Liu in view of Ahmed in further view of Naderer does not expressly teach the HVAC system includes a heating assembly, the method further comprising: 
communicating, with the controller, with a thermostatic device; and 
controlling, with the controller, the heating assembly to heat the indoor space based on communication with the thermostatic device.

However Rayburn, in an analogous art of heating, ventilating and air conditioning systems (pg. 1, par. [0001]), teaches the missing limitations of the HVAC system (pg. 2, par. [0025] and Fig. 1, element 22) includes a heating assembly (pg. 5, par. [0050] and Fig. 1, element 46; i.e. a heating stage), a method further comprising: 
communicating, with a controller (pg. 3, par. [0033] and Fig. 2, element 60; i.e. a computer that is a separate unit that is part of the HVAC system), with a thermostatic device (pg. 3, par. [0034] and [0035] and Fig. 1, element 30; i.e. the computer is connected to a thermostat); and 
controlling, with the controller (pg. 3, par. [0033] and Fig. 2, element 60; i.e. the computer that is a separate unit that is part of the HVAC system), the heating assembly to heat the indoor space based on communication with the thermostatic device (pg. 3, par. [0034] and [0035] and pg. 5, par. [0050]; i.e. par. [0034] – “The computer or the central control, is connected to the … thermostat 30.” and par. [0035] – “The central control, in response to the condition called for by the thermostat, regulates the temperature of the air in the enclosure.”) for the purpose of conditioning air in one or more zone(s) (pg. 2, par. [0024]).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Liu in view of Ahmed in further view of Naderer to include the addition of the limitations of the HVAC system includes a heating assembly, a method further comprising: communicating, with a controller, with a thermostatic device; and controlling, with the controller, the heating assembly to heat the indoor space based on communication with the thermostatic device to advantageously maintain a zone within a comfortable range (Rayburn: pg. 1, par. [0011]).

Claims 4 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu in view of Ahmed in further view of Naderer, Rayburn and U.S. Patent Publication No. 2009/0143915 A1 (hereinafter Dougan). 

As per claim 4, Liu in view of Ahmed in further view of Naderer and Rayburn does not expressly teach the occupancy sensing device includes at least one turn-style.
However Dougan, in an analogous art of heating, ventilation, and air conditioning (HVAC) systems, teaches the missing limitation of an occupancy sensing device includes at least one turn-style (pg. 2, par. [0027]; i.e. an occupancy sensor using data from a turnstile) for the purpose of controlling the supply of air using a direct count of people (pg. 2, par. [0027). .
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Liu in view of Ahmed in further view of Naderer and Rayburn to include the addition of the limitation of an occupancy sensing device includes at least one turn-style to advantageously automate a modulation of a supply of outside air to a space with an HVAC system (Dougan: pg. 1, par. [0005]).  

As per claim 14, Liu in view of Ahmed in further view of Naderer and Rayburn does not expressly teach the occupancy sensing device includes at least one turn-style.
However Dougan, in an analogous art of heating, ventilation, and air conditioning (HVAC) systems, teaches the missing limitation of an occupancy sensing device includes at least one turn-style (pg. 2, par. [0027]; i.e. an occupancy sensor using data from a turnstile) for the purpose of controlling the supply of air using a direct count of people (pg. 2, par. [0027). .
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Liu in view of Ahmed in further view of Naderer and Rayburn to include the addition of the limitation of an occupancy sensing device includes at least one turn-style to advantageously automate a modulation of a supply of outside air to a space with an HVAC system (Dougan: pg. 1, par. [0005]).  

Claims 5 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu in view of Ahmed in further view of Naderer, Rayburn and U.S. Patent Publication No. 2006/0186214 A1 (hereinafter Simon).
As per claim 5, Liu in view of Ahmed in further view of Naderer and Rayburn does not expressly teach the occupancy sensing device is a thermostatic device.
However Simon, in an analogous art of heating and cooling systems (pg. 1, par. [0005]), teaches the missing limitation of an occupancy sensing device is a thermostatic device (pgs. 4-5 , par. [0045] and [0051]; i.e. an occupant presence detector is part of a thermostat) for the purpose of sensing a presence or absence, or both of an occupant in one or more rooms or other areas (pgs. 4-5, par. [0045]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Liu in view of Ahmed in further view of Naderer and Rayburn to include the addition of the limitation of an occupancy sensing device is a thermostatic device to advantageously automate a modulation of a supply of outside air to a space with an HVAC system  to enable saving energy by utilization of occupant absent temperature settings (Simon: pg. 4, par. [0043]).  

As per claim 15, Liu in view of Ahmed in further view of Naderer and Rayburn does not expressly teach the occupancy sensing device is a thermostatic device.

However Simon, in an analogous art of heating and cooling systems (pg. 1, par. [0005]), teaches the missing limitation of an occupancy sensing device is a thermostatic device (pgs. 4-5 , par. [0045] and [0051]; i.e. an occupant presence detector is part of a thermostat) for the purpose of sensing a presence or absence, or both of an occupant in one or more rooms or other areas (pgs. 4-5, par. [0045]).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Liu in view of Ahmed in further view of Naderer and Rayburn to include the addition of the limitation of an occupancy sensing device is a thermostatic device to advantageously automate a modulation of a supply of outside air to a space with an HVAC system  to enable saving energy by utilization of occupant absent temperature settings (Simon: pg. 4, par. [0043]).  
Claims 6 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu in view of Ahmed in further view of Naderer, Rayburn and U.S. Patent No. 4,205,381 (hereinafter Games).

As per claim 6, Liu in view of Ahmed in further view of Naderer and Rayburn does not expressly teach the controller is further configured to determine at least one of a fan fault, a temperature-based fault, and an energy consumption fault.

However Games, in an analogous art of heating, ventilating and air conditioning (HVAC) systems (col. 1, lines 9-15), teaches the missing limitation of a controller (i.e. a CPU) is further configured to determine at least one of a fan fault (col. 21, lines 5-11; i.e. determination of fan failure) or a temperature-based fault (col. 21, lines 11-19; i.e. determination of a sensed temperature value exceeding a threshold) for the purpose of providing fault detection in an HVAC system (col. 21, lines 5-19).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Liu in view of Ahmed in further view of Naderer and Rayburn to include the addition of the limitation of a controller is further configured to determine at least one of a fan fault or a temperature-based fault to advantageously reduce actual energy consumption of an HVAC in providing temperature regulation in controlled spaces (Games: col. 2, lines 57-61).  

As per claim 18, Liu in view of Ahmed in further view of Naderer and Rayburn does not expressly teach determining, with the controller, at least one of a fan fault, a temperature-based fault, and an energy consumption fault.
However Games, in an analogous art of heating, ventilating and air conditioning (HVAC) systems (col. 1, lines 9-15), teaches the missing limitation of determining, with a controller (i.e. CPU), at least one of a fan fault (col. 21, lines 5-11; i.e. determination of fan failure) or a temperature-based fault (col. 21, lines 11-19; i.e. determination of a sensed temperature value exceeding a threshold) for the purpose of providing fault detection in an HVAC system (col. 21, lines 5-19).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the teaching of Liu in view of Ahmed in further view of Naderer and Rayburn to include the addition of the limitation of determining, with a controller, at least one of a fan fault or a temperature-based fault to advantageously reduce actual energy consumption of an HVAC in providing temperature regulation in controlled spaces (Games: col. 2, lines 57-61).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show the state of the art with respect to air handling systems.

U.S. Patent Publication No. 2007/0045431 A1 discloses a control system for managing a heating, ventilating and air conditioning (HVAC) system based on occupancy of an area.

U.S. Patent Publication No. 2009/0065596 A1 discloses method for providing control to a building zone uses a building automation system and a portable wireless device located within the building zone.

U.S. Patent Publication No. 2010/0019051 A1 discloses a thermostat system with a thermostat control program for controlling a Heating Ventilation and/or Air Conditioning (HVAC) system which incorporates a mechanism for detecting activity or occupancy in a room, area or conditioned space served by the HVAC system. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694. The examiner can normally be reached Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER L NORTON/Primary Examiner, Art Unit 2117